                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

TRINA K. CHANEZ,

        Plaintiff,

   v.                                                                     Civ. No. 18-291 KG/GJF

MEGAN J. BRENNAN, Postmaster
General, and the UNITED STATES,

        Defendants.


                              AMENDED ORDER SETTING
                     PRETRIAL DEADLINES AND BRIEFING SCHEDULE

        The Court held a Rule 16 initial scheduling conference on December 12, 2018. The Joint

Status Report is adopted as an order of the Court, except as provided below.

        The deadline for Plaintiff to amend pleadings and/or join additional parties is January 11,

2018. The deadline for Defendants to amend pleadings and/or join additional parties is February

11, 2019.

        Although there are technically two Defendants in this case, the Court will consider them

as a single entity for discovery purposes. Consequently, each side may serve twenty-five (25)

interrogatories, thirty (30) requests for admission, and twenty-five (25) requests for production on

the other. Responses shall be served within thirty (30) days. Depositions shall be limited to ten

(10) per side. Depositions of non-party, non-expert witnesses are limited to four (4) hours. The

depositions of Plaintiff Chanez, Heath Hodges, any experts, and the Defendants’ Rule 30(b)(6)

witness(es) are limited to seven (6) hours. Each of these time limits may be extended by agreement

among all counsel.
         All expert witnesses must be disclosed by the parties, even if the expert is not required to

submit an expert report. See Musser v. Gentiva Health Servs., 356 F.3d 751, 756-57 (7th Cir.

2004); FED. R. CIV. P. 26(a)(2)(B) & (C); D.N.M.LR-Civ. 26.3(b). Plaintiff shall identify to

Defendants in writing any expert witness to be used by Plaintiff at trial and provide expert reports

or other disclosures pursuant to Federal Rule of Civil Procedure 26(a)(2)(B) & (C) no later than

May 10, 2019. Defendants shall identify in writing any expert witness to be used at trial and

provide expert reports or other disclosures pursuant to Federal Rule of Civil Procedure 26(a)(2)(B)

& (C) no later than June 24, 2019.

         The termination date for discovery is August 12, 2019, and discovery shall not be

reopened, except by an order of the Court upon a showing of good cause. This deadline shall be

construed to require that discovery be completed on or before the above date. Service of

interrogatories or requests for production shall be considered timely only if the responses are due

prior to the deadline. A notice to take deposition shall be considered timely only if the deposition

takes place prior to the deadline. The pendency of dispositive motions shall not stay discovery.

         Motions relating to discovery (including, but not limited to, motions to compel and motions

for protective order) shall be filed with the Court and served on opposing parties by August 26,

2019. Local Rule of Civil Procedure 7 provides motion practice requirements and timing of

responses and replies. This deadline shall not be construed to extend the twenty-day time limit in

Local Rule of Civil Procedure 26.6. 1




1
  Of course, Federal Rules of Civil Procedure 26(c)(1) and 37(a)(1) require parties to “in good faith confer[] or attempt
to confer” prior to filing such motions. The mere imminence of the twenty-day time limit does not excuse this
obligation, so parties must initiate the attempts to confer promptly to ensure they have sufficient time to adequately
discuss the dispute. Nonetheless, if the parties are actively conferring on the matter, the Court will liberally grant
motions to extend the Local Rule 26.6 deadline.

                                                           2
       Pretrial motions, other than discovery motions, shall be filed with the Court and served on

opposing parties by September 9, 2019. Local Rule of Civil Procedure 7 shall also control their

form and timing. Any pretrial motions, other than discovery motions, filed after the above dates

may be considered untimely in the discretion of the Court.

       If documents are attached as exhibits to motions, affidavits, or briefs, those parts of the

exhibits that counsel want to bring to the attention of the Court must be highlighted in accordance

with Local Rule of Civil Procedure 10.6.

       Motion practice must be conducted in accordance with the local rules. In particular, the

Court would highlight Local Rule of Civil Procedure 7.4, which provides that response and reply

deadlines “may be extended by agreement of all parties. For each agreed extension, the party

requesting the extension must file a notice identifying the new deadline and the document

(response or reply) to be filed. If an extension of time is opposed, the party seeking the extension

must file a separate motion within the applicable fourteen (14) day period.” D.N.M.LR-Civ.

7.4(a). Of course, any extension of briefing time must not interfere with the case management

deadlines established herein. Id.

       Counsel are directed to submit a consolidated final pretrial order as follows: Plaintiff to

Defendants on or before October 18, 2019; Defendants to Court on or before November 1, 2019.

Counsel are directed that the pretrial order will provide that no witnesses except rebuttal witnesses,

whose testimony cannot be anticipated, will be permitted to testify unless the name of the witness

is furnished to the Court and opposing counsel no later than thirty (30) days prior to the time set

for trial. Any exceptions thereto must be upon order of the Court for good cause shown.




                                                  3
IT IS SO ORDERED.



                    ____________ _____________________________
                    THE HONORABLE GREGORY J. FOURATT
                    UNITED STATES MAGISTRATE JUDGE




                      4
